ADKINS, Justice.
This cause is before us on petition for writ of habeas corpus filed in this Court on May 1, 1973, and response thereto filed June 4, 1973. Fla.Const., art. V, § 4(2), F.S.A.
Petitioner contends he was denied the right to a direct appeal due to a chain of events over which he had no control. The issues asserted in his petition were presented to the District Court of Appeal, Third District, not once but twice, and decided adversely to petitioner. State ex rel. Lamberti v. Wainwright, 270 So.2d 785 (Fla.App.3d, 1972), and State ex rel. Lamberti v. Wainwright, 276 So,2d 565 (Fla.App.3d, 1973).
This Court is now asked to consider those identical issues which were previously raised and disposed of adversely to the petitioner by the District Court of Appeal, Third District. That Court refused to entertain such thoughts.
As was stated in Jones v. Wainwright, 252 So.2d 570 (Fla.1971):
“This Court will not reconsider on a petition for writ of habeas corpus those issues already considered and determined by another appellate court. ... As between the state and this defendant, those issues already disposed of are res judicata in a collateral proceeding such as habeas corpus or under Criminal Procedure Rule 1.850, 33 F.S.A.” (p. 571)
Accordingly, the writ of habeas corpus should be and the same is hereby discharged.
It is so ordered.
BOYD, McCAIN and DEKLE, JJ., concur.
ERVIN, Acting C. J., dissents with opinion.